DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the claims filed 2/1/21.  As directed by the submission, claims 1-17 have been cancelled. Claims 18-37 are included in the submission of 2/1/21.  

Election/Restrictions
Applicant's election without traverse of the species of Figures 1-6 which reads on a helmet, in the reply filed on 2/1/21 is acknowledged.  

Claims 18- 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species a component. It is noted that claims 1-27 are directed to a component containing a fluid or gel as shown in the non-elected species of Figures 7-9.  These claims do not require the helmet of the elected species and are therefore withdrawn.

It is further noted that applicant’s submission of 2/1/21, has claim 28 dependent on cancelled claim 1.   In addition, claim 29, depends on 28; claims 30, 31, and 33-36 depend on claim 29; and claim 32 depends on claim 31.    Therefore, claims 28-36 are also withdrawn as they are not drawn to the elected species and/or are not in proper form for examination due to their dependencies.





CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 3254883 (herein after Morgan) in view of 20080155735 (herein after Ferrara).

Regarding claim 37, Morgan discloses a helmet (Figure 1, Col 1, lines 25-26 and Col 4, lines 20-35) comprising an outer shell (58) and a component disposed inside of the shell (Col 1, lines 25-26 and Col 4, lines 20-35), the component comprising: a compartment (as seen in annotated Figure 2 and 3) containing a fluid or a gel (as best seen in Figures 1, 2 and 3, Col 1, lines 48-52 – air being a fluid); a wall defining the compartment (Col 2, lines 50-58), the wall comprising an inner wall and an outer wall arranged on opposite sides of the fluid or gel (as best seen in Figures 2 and 3). 


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Compartment
containing air.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Component)][AltContent: arrow][AltContent: textbox (Helmet shell)]
    PNG
    media_image1.png
    576
    597
    media_image1.png
    Greyscale

[AltContent: textbox (Resilient walls that are capable of moving – Figure 2 in a rested state, Figure 3 in a compressed state.)]


However, Morgan is silent to wherein the component is configured to allow the shell of the helmet to move relative to the inner wall of the component.

Ferrara discloses wherein the component is configured to allow the shell of the helmet to move (112) relative to the inner wall of the component (as seen in annotated Figure 7B – the component in its entirety moving relative to the movement of the outer shell).

[AltContent: connector][AltContent: textbox (Direction of movement of the outer shell.)][AltContent: arrow][AltContent: textbox (Outer shell)][AltContent: arrow][AltContent: textbox (Component)]
    PNG
    media_image2.png
    343
    430
    media_image2.png
    Greyscale


The teachings of Morgan and the teachings of Ferrara are combinable because they are concerned with the same field of endeavor head protective device comprising components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet of Morgan by constructing the helmet components with walls being able to move relative to the outer shell being as taught by Ferrara in order to allow the components to absorb and distribute the shocks from impacts to the helmet shell that are delivered from different directions.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732